Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13-14 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Roan et al (Pub. No: US 2010/0092233 A1). 
Regarding claim 1, Roan discloses a quick-change system for changing attachments (see abstract, see claims or figs. 1-2) using an adapter and a quick coupler connectable to the adapter, the adapter having at least a first coupling piece (56 adjacent couplers) and the quick coupler having a second coupling piece (40A, 42A, 80) connectable to the first coupling piece, wherein a replaceable intermediate piece (36) is arranged on the first coupling piece provided with the first electrical contact elements and/or the second coupling piece (74) provided with the second electrical contact elements to produce an electrical connection between the first coupling piece and the coupling piece. The use on a construction machine (see abstract) and is also considered as intended use.


Regarding claim 3, Roan discloses a quick-change system for changing attachments on a construction machine (see abstract), which contains a support (48) having two coupling elements arranged at a stipulated spacing from each other for connection of the adapter with a quick coupler and at least a first coupling piece arranged on the support for connection with a second coupling piece arranged on the quick coupler, wherein a replaceable intermediate piece (36) is arranged on the first coupling piece provided with first electrical contact elements to produce an electrical connection (74 or 80) between the first coupling piece and the second coupling piece.
Regarding claim 4, Roan discloses the intermediate piece (36) is releasably fastened using an interference-free releasable connection in a body of the first coupling piece.
Regarding claim 5, Roan discloses the intermediate piece (36) contains on one side first electrical contacts for connection with the first electrical contact elements at 42 or 56) of the first coupling piece and on the other side second electrical contacts for connection with the second electrical contact elements of the second coupling piece.
Regarding claim 6, Roan discloses the first electrical contacts of the intermediate piece are designed as pins and the corresponding first electrical contact elements (74) of the first coupling piece are designed as sleeves.

Regarding claim 8, Roan discloses the intermediate piece contains additional contacts to form an additional contact plane in addition to the first and second electrical contacts at 74, 80.
Regarding claim 9, Roan discloses at least one of the first, second or additional electrical contacts at 74, 80 of the intermediate piece is designed as a grounding contact.
Regarding claim 13, Roan discloses a positioning element is provided on the intermediate piece (36) for shape-mated engagement with the mating element.
Regarding claim 14, Roan discloses a quick-change system for changing attachments on a construction machine (see abstract), containing a support with receptacles (74) for connection with coupling elements of a quick-change adapter with at least a second coupling piece (80) arranged on the support for connection with a first coupling piece arranged on the quick coupler, wherein a replaceable intermediate piece (36) is arranged on the second coupling piece provided with second electrical contact elements to produce an electrical connection between the first coupling piece and the second coupling piece.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roan et al (Pub. No: US 2010/0092233 A1) in view of Brown (Pub. No.: US 2019/0293273 A1). 
Roan discloses the aforementioned limitations, but fails to explicitly disclose the ground connection. Brown discloses a quick coupling device with a ground connection (see paragraph 0007). It would have been obvious to one having ordinary skill in the art to add a ground connection as disclosed in Brown in order to avoid short circuitry in Roan’s device. 
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roan et al (Pub. No: US 2010/0092233 A1) in view of Schulte (Pub. No.: US 2019/0061831 A1). 
	Roan discloses the aforementioned limitations, but fails to explicitly disclose a sealing element is arranged in the coupling system. Schulte discloses a sealing element arranged in the coupling system (see paragraph 0004 and 0007). It would have been obvious to one having ordinary skill in the art to add the sealer such as disclosed in Schulte in order to prevent to leak in Roan’s device. 

                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	2/11/2021